19-11608-mew           Doc 340        Filed 09/03/19 Entered 09/03/19 12:56:29                      Main Document
                                                    Pg 1 of 6


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

                         AGENDA FOR HEARING TO BE HELD
               SEPTEMBER 4, 2019, AT 11:00 A.M., PREVAILING EASTERN TIME

     Time and Date of Hearing: September 4, 2019, at 11:00 a.m., prevailing Eastern Time

     Location of Hearing:              The Honorable Judge Michael E. Wiles
                                       United States Bankruptcy Court for the Southern District of New York
                                       One Bowling Green, Courtroom 617
                                       New York, New York 10004
     Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                       http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                       and     claims     agent,   Omni     Management       Group,     at
                                       www.omnimgt.com/hollander. Further information may be obtained
                                       via email at hollander@omnimgt.com, or by calling (844) 212-9942
                                       (for domestic or Canadian callers), or internationally at
                                       (818) 906-8300.




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.


                                                            1
 KE 63800500
19-11608-mew        Doc 340    Filed 09/03/19 Entered 09/03/19 12:56:29          Main Document
                                             Pg 2 of 6


 I.      Matters to be Heard

               1.      Debtors’ Motion for Entry of an Order Authorizing the Debtors to Enter
                       into an Amendment to the DIP Term Loan Credit Facility [Docket No. 338].

                       Objection Deadline: September 4, 2019, at 11:00 a.m., prevailing Eastern
                       Time.

                       Related Documents:

                       A.      Debtors’ Ex Parte Motion to Shorten the Notice Period with respect
                               to the Debtors’ Motion for Entry of an Order Authorizing the
                               Debtors to Enter into an Amendment to the DIP Term Loan Credit
                               Facility [Docket No. 339].

               2.      Debtors’ Modified First Amended Joint Plan Pursuant to Chapter 11 of the
                       Bankruptcy Code [Docket No. 326].

                       Objection Deadline: August 28, 2019, at 4:00 p.m., prevailing Eastern
                       Time.

                       Related Documents:

                       A.      Debtors’ Joint Plan of Reorganization Pursuant to Chapter 11 of the
                               Bankruptcy Code [Docket No. 21].

                       B.      Order (I) Approving the Bidding Procedures and Related Dates and
                               Deadlines, (II) Scheduling Hearings and Objection Deadlines with
                               Respect to the Debtors’ Disclosure Statement and Plan
                               Confirmation, and (III) Granting Related Relief [Docket No. 180].

                       C.      Notice of Filing of the Debtors’ First Amended Joint Plan of
                               Reorganization Pursuant to Chapter 11 of the Bankruptcy Code
                               [Docket No. 233].

                       D.      Debtors’ Motion for Entry of an Order (1) Authorizing the Debtors
                               to Assume the Restructuring Support and Settlement Agreement,
                               (II) Approving the Settlements and Compromises Contained
                               Therein, and (III) Granting Related Relief [Docket No. 235].

                       E.      Order (I) Approving the Adequacy of Information in the Disclosure
                               Statement, (B) Solicitation and Notice Procedures, and (C) Certain
                               dates with Respect to Plan Confirmation, and (II) Granting Related
                               Relief [Docket No. 247].

                       F.      Solicitation Version of the Debtors’ First Amended Joint Plan of
                               Reorganization Pursuant to Chapter 11 of the Bankruptcy Code
                               [Docket No. 248].

                                                2
 KE 63800500
19-11608-mew   Doc 340   Filed 09/03/19 Entered 09/03/19 12:56:29        Main Document
                                       Pg 3 of 6


                  G.     Solicitation Version of the Disclosure Statement for the Debtors’
                         First Amended Joint Plan of Reorganization Pursuant to Chapter 11
                         of the Bankruptcy Code [Docket No. 249].

                  H.     Declaration of Matthew R. Kahn in Support of Debtors’ Motion for
                         Entry of an Order (I) Authorizing the Debtors to Assume the
                         Restructuring Support and Settlement Agreement, (II) Approving
                         the Settlements and Compromises Contained Therein, and
                         (III) Granting Related Relief [Docket No. 261].

                  I.     Notice of Presentment for Amendment to Restructuring Support and
                         Settlement Agreement and Presentment Date for Debtors’ Motion
                         for Entry of an Order (I) Authorizing the Debtors to Assume the
                         Restructuring Support and Settlement Agreement, (II) Approving
                         the Settlements and Compromises Contained Therein, and
                         (III) Granting Related Relief [Docket No. 279].

                  J.     Order (I) Authorizing the Debtors to Assume the Restructuring
                         Support and Settlement Agreement, (II) Approving the Settlements
                         and Compromises Contained Therein, and (III) Granting Related
                         Relief [298].

                  K.     Notice of Winning Bidder and Cancellation of Auction
                         [Docket No. 301].

                  L.     Plan Supplement for the Debtors’ First Amended Joint Plan of
                         Reorganization Pursuant to Chapter 11 of the Bankruptcy Code
                         [Docket No. 308].

                  M.     First Amended Plan Supplement for the Debtors’ Modified First
                         Amended Joint Plan Pursuant to Chapter 11 of the Bankruptcy Code
                         [Docket No. 328].

                  N.     Declaration of Paul Deutch Regarding Analysis of Ballots for
                         Accepting or Rejecting the Debtors First Amended Joint Plan of
                         Reorganization Pursuant to Chapter 11 of the Bankruptcy Code
                         [Docket No. 329].

                  O.     Memorandum of Law in Support of Confirmation of the Debtors’
                         Modified First Amended Joint Plan Pursuant to Chapter 11 of the
                         Bankruptcy Code [Docket No. 330].

                  P.     Declaration of Marc Pfefferle in Support of Confirmation of the
                         Debtors’ Modified First Amended Joint Plan Pursuant to Chapter 11
                         of the Bankruptcy Code [Docket No. 331].




                                          3
 KE 63800500
19-11608-mew   Doc 340   Filed 09/03/19 Entered 09/03/19 12:56:29         Main Document
                                       Pg 4 of 6


                  Q.     Declaration of David Salemi in Support of Entry of an Order
                         Approving the Sale of Substantially All of the Debtors’ Assets to
                         the Winning Bidder [Docket No. 332].

                  R.     Notice of Filing of Proposed Findings of Fact, Conclusions of Law,
                         and Order Confirming Debtors ‘Modified First Amended Joint Plan
                         Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 337].

                  Responses Received:

                  S.     Objection of HYG Financial Services, Inc. to Cure Amounts Set
                         Forth in Exhibit “A” to Plan Supplement for the Debtors’ First
                         Amended Joint Plan of Reorganization Pursuant to Chapter 11 of
                         the Bankruptcy Code [Docket No. 314].

                  T.     Limited Objection and Reservation of Rights of Google LLC to
                         Proposed Assumption of Executory Contracts in Connection With
                         Debtors’ First Amended Joint Plan of Reorganization Pursuant to
                         Chapter 11 of the Bankruptcy Code [Docket No. 317].

                  U.     Oracle’s Limited Objection to and Reservation of Rights Regarding:
                         (1) Debtors’ First Amended Joint Plan of Reorganization Pursuant
                         to Chapter 11 of the Bankruptcy Code; and (2) Plan Supplement for
                         the Debtors’ First Amended Joint Plan of Reorganization Pursuant
                         to Chapter 11 of the Bankruptcy Code [Docket No. 318].

                  V.     Objection to TopOcean Consolidated Service, Inc. to Cure Amount
                         Set Forth in Exhibit “A” to Plan Supplement for the Debtors’ First
                         Amended Joint Plan of Reorganization Pursuant to Chapter 11 of
                         the Bankruptcy Code [Docket No. 319].

                  W.     Objection of Carolina Cooling & Heating, Inc. to Confirmation of
                         Debtors’ Amended Chapter 11 Plan of Reorganization
                         [Docket No. 320].

                  X.     Limited Objection of Salesforce.com, Inc. to the Proposed
                         Assumption and Assignment of Certain Executory Contracts and
                         Cure Costs in Connection with Debtors’ First Amended Joint Plan
                         of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code,
                         and Reservation of Rights [Docket No. 323].

                  Y.     Limited Objection and Reservation of Rights of Prologis, L.P., to
                         Proposed Assumption and Assignment of Unexpired Lease in
                         Connection with Debtors’ First Amended Joint Plan of
                         Reorganization Pursuant to Chapter 11 of the Bankruptcy Code
                         [Docket No. 324].

                  Status: This matter is going forward.

                                          4
 KE 63800500
19-11608-mew        Doc 340   Filed 09/03/19 Entered 09/03/19 12:56:29        Main Document
                                            Pg 5 of 6


               3.      Debtors’ Motion Seeking Entry of an Order (A) Extending the Time to File
                       Notices of Removal of Civil Actions and (B) Granting Related Relief
                       [Docket No. 303].

                       Objection Deadline: August 30, 2019, at 4:00 p.m., prevailing Eastern
                       Time.

                       Related Documents:

                       A.     Certificate of No Objection Regarding Order (A) Extending the
                              Time to File Notices of Removal of Civil Actions and (B) Granting
                              Related Relief [Docket No. 334].

                       Responses Received: None.

                       Status: This matter is going forward.

               4.      Debtors’ Application for Entry of an Order Authorizing the Employment
                       and Retention of PricewaterhouseCoopers LLP as Tax Consultants to the
                       Debtors Nunc Pro Tunc to June 20, 2019 [Docket No. 263].

                       Objection Deadline: August 28, 2019, at 4:00 p.m., prevailing Eastern
                       Time.

                       Related Documents:

                       A.     Certificate of No Objection Regarding Order Authorizing the
                              Employment and Retention of PricewaterhouseCoopers LLP as Tax
                              Consultants to the Debtors Nunc Pro Tunc to June 20, 2019
                              [Docket No. 333].

                       Responses Received: None.

                       Status: This matter is going forward.

               5.      Debtors’ Application for Entry of an Order (A) Authorizing the Retention
                       and Employment of Keen-Summit Capital Partners LLC as Real Estate
                       Advisor Nunc Pro Tunc to August 8, 2019, (B) Approving the Terms of the
                       Retention Agreement, (C) Waiving Certain Time-Keeping Requirements,
                       and (D) Granting Related Relief [Docket No. 294].

                       Objection Deadline: August 29, 2019, at 4:00 p.m., prevailing Eastern
                       Time.

                       Related Documents:

                       A.     Certificate of No Objection Regarding Order (A) Authorizing the
                              Retention and Employment of Keen-Summit Capital Partners LLC


                                               5
 KE 63800500
19-11608-mew    Doc 340     Filed 09/03/19 Entered 09/03/19 12:56:29       Main Document
                                          Pg 6 of 6


                            as Real Estate Advisor Nunc Pro Tunc to August 8, 2019,
                            (B) Approving the Terms of the Retention Agreement, (C) Waiving
                            Certain Time-Keeping Requirements, and (D) Granting Related
                            Relief [Docket No. 335].

                     Responses Received: None.

                     Status: This matter is going forward.



 New York, New York                       /s/ Joshua A. Sussberg, P.C.
 Dated: September 3, 2019                 Joshua A. Sussberg, P.C.
                                          Christopher T. Greco, P.C.
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone:     (212) 446-4800
                                          Facsimile:     (212) 446-4900

                                          - and -

                                          Joseph M. Graham (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
                                          KIRKLAND & ELLIS INTERNATIONAL LLP
                                          300 North LaSalle Street
                                          Chicago, Illinois 60654
                                          Telephone:     (312) 862-2000
                                          Facsimile:     (312) 862-2200

                                          Counsel to the Debtors and Debtors in Possession




                                             6
 KE 63800500
